Citation Nr: 1315956	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  05-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the Veteran timely filed a timely notice of disagreement as to the effective date assigned for the establishment of service connection for polycystic kidney disease by the November 2003 rating decision. 

2.  Entitlement to a higher evaluation for service-connected polycystic kidney disease with stage IV renal failure, evaluated as 60 percent disabling from January 22, 1999, and evaluated 80 percent disabling from October 18, 2005, and evaluated as 100 percent disabling from September 4, 2012. 

3.  Entitlement to an effective date earlier than September 4, 2012, for award of special monthly compensation based on the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974. 

This matter is originally before the Board of Veterans' Appeals (Board) on appeal from November 2003 and December 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before personnel at the RO in April 2006, and before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  Transcripts from both hearings have been associated with the Veteran's VA claims folder. 

This case was previously before the Board in July 2010, at which time the Board remanded the current appellate issues for further development.  In pertinent part, the Veteran was to be accorded a new VA medical examination to evaluate the current nature and severity of his service-connected polycystic kidney disease, which was accomplished in January 2011 and February 2012.  He was also to be accorded a Statement of the Case (SOC) on the timeliness of appeal issue in accord with Manlincon v. West, 12 Vet. App. 238 (1999), which was accomplished in September 2011.  Thereafter, the Veteran perfected his appeal on this issue by filing a timely Substantive Appeal in October 2011.  All other development directed by the Board's July 2010 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As an additional matter, the Board observes that as part of his October 2011 Substantive Appeal, the Veteran indicated that he wanted an additional Board hearing on the timeliness issue at the local VA office (i.e., a Travel Board hearing).  In this regard, the Board notes that the Veteran has already provided testimony on this issue at the April 2010 hearing and has not provided the Board with good cause as to why he should have another hearing.  Therefore, the Board finds that adjudication of his appeal may go forward without scheduling him for another hearing because there is no indication that a panel decision is either necessary or has been designated for this appeal.  See 38 U.S.C.A. §§ 1702(a), 1707(c), 7107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 20.700(a) (2012); But see Arneson v. Shinseki, 24 Vet. App. 379 (2011) (Finding that a veteran may be entitled to multiple hearings before multiple Veterans Law Judges when his appeal is reviewed by a three-judge panel). 

The claim for an effective date earlier than September 4, 2012, for award of special monthly compensation based on the housebound rate is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 6, 2004, the Veteran was notified of the November 2003 rating decision that, in pertinent part, established service connection for polycystic kidney disease effective from January 28, 1999.  The notice included notice of his right to appeal.

2.  The most competent and credible evidence of record shows that the Veteran's March 2004 statement in support of claim was not a notice of disagreement (NOD) as to the effective date assigned his polycystic kidney disease in the November 2003 rating decision because it did not express disagreement or a desire for appellate review as to the effective date issue.

3.  The most competent and credible evidence of record shows that the Veteran did not file a timely NOD as to the earlier effective date issue in the November 2003 rating decision despite submitting a number of written statements to the RO within the one year period he had to file his appeal.

4.  For the period from January 22, 1999, to October 18, 2005, the most competent and credible evidence of record shows that the Veteran's service-connected polycystic kidney disease was not manifested by renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion

5.  For the period from October 18, 2005, to September 4, 2012, the most competent and credible evidence of record shows that the Veteran's service-connected polycystic kidney disease was not manifested by renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

6.  From September 4, 2012, the Veteran has been in receipt of the maximum schedular rating for his service-connected polycystic kidney disease.

CONCLUSIONS OF LAW

1.  A timely NOD was not received by VA regarding the effective date assigned for polycystic kidney disease by the November 2003 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 20.303 (2012).

2.  The criteria for a rating in excess of 60 percent for the Veteran's service-connected polycystic kidney disease from September 22, 1999, to October 18, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7533 (2012).

3.  The criteria for a rating in excess of 80 percent for the Veteran's service-connected polycystic kidney disease from October 18, 2005, to September 4, 2012, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7533 (2012).

4.  The criteria for a rating in excess of 100 percent for the Veteran's service-connected polycystic kidney disease from September 4, 2012, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.115a, 4.115b, Diagnostic Code 7533 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the timeliness claims, the Board notes that this issue is being resolved as a matter of law and therefore the VCAA's notice provisions do not apply to the issue.  See VAOPGCPREC 5-2004 (July 23, 2004); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As to the rating claim, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for the disabilities addressed in this final decision.  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the respective hearings, both the DRO in April 2006 and the Acting VLJ in April 2010 noted the current appellate issue, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records including from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the April 2006 RO hearing and the April 2010 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  

The Board further notes that the Veteran was accorded VA medical examinations in May 2002 (with a January 2003 addendum), November 2006, January 2011, and February 2012 that the Board finds are adequate for rating purposes because after a comprehensive examination of the claimant as well as after a review of the record on appeal the examiners provided opinions as to the severity of his disability that allow the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case including those found in virtual VA.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Timeliness of the NOD Claim

As to whether the Veteran timely filed an NOD to the effective date assigned for the establishment of service connection for polycystic kidney disease by the November 2003 rating decision, the Board notes that to be considered timely the NOD must be filed within the one-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302.  Further, the Court in Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) held that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature.  

The Board determines de novo whether a document is an NOD.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  

In Marsh v. West, 11 Vet. App. 468, 470-472 (1998), the Court held that the Board must assess its jurisdiction prior to addressing the merits of a claim.  The Court further held, however, that it could be prejudicial to the appellant for the Board to address jurisdictional questions in the first instance without affording an appellant the right to present argument and evidence on those questions. 

In this case, the November 2003 rating decision, in pertinent part, established service connection for polycystic kidney disease effective from January 28, 1999 (subsequently changed to January 22, 1999, by a July 2008 rating decision).  The Veteran was informed of the November 2003 decision by correspondence dated January 6, 2004, including his right to appeal.  Consequently, the Veteran had one year from the date of this correspondence in which to submit a timely NOD as to the effective date assigned for the establishment of service connection for the polycystic kidney disease.  38 C.F.R. §§ 20.302.

As to what constitutes a NOD, 38 C.F.R. § 20.201 defines an NOD as "[a] written communication from a claimant or his or her attorney expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result"; it "must be in terms which can be reasonably construed as [expressing] disagreement with that determination and a desire for appellate review."  

Additionally, the Federal Circuit in Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002) held that, after considering "the pro-claimant nature of the veteran adjudication system" that 38 C.F.R. § 20.201 is not procedurally defective, arbitrary or capricious in substance, or manifestly contrary to 38 U.S.C.A. § 7105 or any other relevant statute and "under § 20.201, a valid NOD must contain 'terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.'"  The Federal Circuit also held that the requirement that the NOD "include terms that can be reasonably construed as a desire for appellate review, . . . "serves administrative efficiency by distinguishing a request for Board review from other routine communications in the wake of a VA decision.  Assuming the veteran desires appellate review, meeting the requirement of § 20.201 is not an onerous task." Id.

In this case, the record reflects that the Veteran submitted a NOD to the original noncompensable evaluation assigned for the polycystic kidney disease via a written statement dated in March 2004.  However, he did not mention the effective date assigned for this disability at that time.  Therefore, because the statement in support of claim did not include terms which can be reasonably construed as expressing disagreement with that determination and a desire for appellate review, the Board finds that the March 2004 statement in support of claim does not act as a timely NOD as to the rating issue raised in the November 2003 rating decision.  He also submitted to the RO other written statements in the one year period from the January 2004 notification of the November 2003 rating decision.  Nevertheless, a thorough review of the record does not reflect he expressed disagreement with the November 2003 determination as to the effective date question and a desire for appellate review.  In fact, the first time that the record shows such intent to disagree with the effective date is not until November 29, 2005.  As such, the Board finds that the Veteran did not submit a timely NOD as to the effective date assigned for the establishment of service connection for polycystic kidney disease.

The Board acknowledges that a statement of the case (SOC) promulgated in June 2006 did address the merits of the Veteran's earlier effective date claim, and that he submitted a Substantive Appeal later that same month.  Further, the Board is cognizant of the Court's case law such as Percy v. Shinseki, 23 Vet. App. 37 (2009), where it has held VA waived objection to untimeliness of a Substantive Appeal by taking actions which led the veteran to believe that an appeal had been perfected.  

However, the above case law was in the context of an untimely Substantive Appeal and the Court has held has held that the filing of a Substantive Appeal is not a jurisdictional requirement.  Conversely, the current appeal involves the question of whether the Veteran filed a timely NOD and the Court had held that the filing of a timely NOD is a jurisdictional requirement.  Moreover, in the current appeal the RO in December 2007 informed the Veteran that the June 2006 SOC on this issue was sent in error.

Accordingly, the Board finds that the most competent and credible evidence of record shows that a timely NOD was not received as to the effective date assigned for the establishment of service connection for polycystic kidney disease by the November 2003 rating decision.  As the Veteran did not timely file a NOD with respect to the November 2003 rating decision, the Board lacks jurisdiction to adjudicate the issue on the merits.  See Roy, supra; see also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (Discussing the necessity of filing a substantive appeal which comports with governing regulations).  Accordingly, his appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.4, 20.200, 20.201, 20.302. 

The Higher Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service connection polycystic kidney disease is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7533 which evaluates cystic disease of the kidneys and indicates that such is to be rated as renal dysfunction.  38 C.F.R. § 4.115b.  

In evaluating renal dysfunction, a noncompensable (zero percent) evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

In the instant case, the Board acknowledges that the Veteran has had renal dysfunction throughout the pendency of this case due to his service-connected polycystic kidney disease.  However, for the reasons stated below, the Board finds that the Veteran's level of renal dysfunction has been adequately reflected by the schedular evaluations already assigned for this disability; that there were no other distinctive periods where he met or nearly approximated the criteria for a rating in excess of that currently in effect.

a.  The Period From January 22, 1999, to October 18, 2005.

For the period from January 22, 1999, to October 18, 2005, the Veteran's service-connected polycystic kidney disease was not manifested by renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

In this regard, at the May 2002 VA medical examination, the Veteran denied any history of weight loss or anorexia, although he did describe some weakness.  He also reported some history of frequency of urination described as an urgency (hesitancy) and some history of nocturia about five to six times.  There was no history of incontinence.  On physical examination, he was in no acute distress.  There was no edema.  Diagnostic and clinical tests showed, in part, that his BUN was 28 mg/dl (high) and that his creatinine was 2.8 (high).  Other examination conducted that month noted that his weight was 258 pounds and that his blood pressure was 140/92.

As noted by the January 2003 addendum, the Veteran's private physician submitted a statement in September 2002 noting that his creatinine over the past 3 years had increased from 2.2 to 2.8 with a high of 3.6 and his BUN had gone from 20 to 37.  On physical examination, it was noted that his blood pressure was 139/81, that he was in no acute distress, and that his physical examination was essentially unchanged since the May 2002 VA examination.

A thorough review of the evidence on file for the period from January 22, 1999, to October 18, 2005, does not reflect the Veteran was otherwise shown to have BUN of 40 to 80mg%; or, creatinine 4 to 8mg%; or persistent edema; or evidence of anorexia or weight loss.  To the extent there is evidence of weakness and lack of exertion, the record indicates that such symptoms are primarily due to conditions other than the polycystic kidney disease to include the impairment from the service-connected bilateral knee disorder; mood disorder with depress; cervical spine disorder; lumbar spine disorder; bilateral ankle disorder; bilateral wrist disorder; and separately evaluated hypertension and erectile dysfunction.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 60 percent for his service-connected polycystic kidney disease for the period from January 22, 1999, to October 18, 2005.

b.  The Period From October 18, 2005, to September 4, 2012.

For the period from October 18, 2005, to September 4, 2012, the Veteran's service-connected polycystic kidney disease was not manifested by renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

In this regard, a January 2006 statement from his private physician noted that he had creatinine on October 18, 2005, of 4.1.  On the November 2006 VA medical examination, he gave a history of some lethargy and weakness and history of anorexia reported infrequently.  He also described hesitancy and frequency of urination, nocturia, and some incontinence for which he used pads.  He reported that his weight was up and down.  However, his weight was noted as being 252 pounds on this examination, which indicates little change from that of the May 2002 VA examination more than 4 years earlier.  No peripheral edema or cyanosis was noted on examination of the extremities.  It was noted that he appeared to have enlarged kidneys on abdominal examination.  Diagnostic tests revealed mild anemia, BUN of 58, and creatinine of 3.4.  

The January 2011 VA examination noted that the Veteran was not presently on dialysis.  However, the Veteran reported sluggishness, tiredness, weakness, insomnia, and depression.  His course since onset was noted as having been progressively worse.  Nevertheless, there were no cardiovascular symptoms.  His weight was noted as being 268 pounds.  There was no peripheral edema.  Diagnostic tests showed his BUN was 62 and creatinine was 4.2.

The February 2012 VA examination also noted that the Veteran had not required dialysis for his polycystic kidney disease.  Although he did have edema, the examiner described it as "some" as opposed to "persistent."  The examiner also opined that the Veteran did not have heart disease due to renal dysfunction or caused by any kidney condition, and that while there was fatigue it was described as "mild."  It was noted that diagnostic testing conducted in October 2011 showed BUN of 44 and creatinine of 3.8.

A thorough review of the record for the period from October 18, 2005, to September 4, 2012, does not otherwise show that the Veteran had BUN or creatinine results to the extent necessary for a rating in excess of 80 percent.  There is also no evidence that dialysis was conducted.  Although there is evidence of edema and fatigue, as noted by the February 2012 VA examination, it does not appear to be of such severity as to constitute the type of persistent edema or preclusion of all but sedentary activity due solely to the polycystic kidney disease.  As noted above, the examiner described the Veteran's edema as "some" as opposed to "persistent," and his fatigue as "mild."  

The Board acknowledges that the terms "mild," "moderate," and "severe" are not defined in the Schedule, and that the use of such by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Nevertheless, the Board finds that the use of these terms by the February 2012 VA examiner does provide evidence that such symptoms were not of the extent and severity contemplated by the criteria for a 100 percent rating nor is such demonstrated by the other evidence of record.  The Board further finds that the Veteran's testimony at the April 2006 and April 2010 hearings regarding the severity of his polycystic kidney disease indicates no more than the type of decrease in kidney function contemplated by the schedular ratings already in effect.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 80 percent for his service-connected polycystic kidney disease for the period from October 18, 2005, to September 4, 2012.

c.  The Period From September 4, 2012.

The Veteran is in receipt of the maximum schedular rating for his service-connected polycystic kidney disease for the period from September 4, 2012.  Therefore, the Board finds that there is no legal basis to assign him a higher schedular rating from September 4, 2012 under Diagnostic Code 7101.


e.  Conclusion

Given the nature and location of the Veteran's disability, the Board also finds that it is not ratable under another Diagnostic Code at all times during the pendency of the appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.") 

For the reasons stated above, the Board concludes that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 60 percent for the period from January 22, 1999, to October 18, 2005; in excess of 80 percent for the period from October 18, 2005, to September 4, 2012; and that a higher schedular rating is not possible for the period from September 4, 2012.  In making this determination, the Board carefully considered the potential applicability of additional "staged" ratings pursuant to Fenderson, supra, and Hart, supra.  However, the record did not demonstrate any additional distinctive periods where the Veteran's service-connected polycystic kidney disease met or nearly approximated the criteria for ratings in excess of those already in effect.

Based on the Veteran's and his representative's claims that the appellant's adverse symptomatology is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2012). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his disability inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria, and referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

As to the various lay statements found in the record, while the Veteran is considered competent and credible to report on what he can see and feel and others are competent and credible to report on what they can see, the Board finds more competent the opinions provided by the medical experts at the VA examinations as to the severity of his service-connected disability than these lay claims.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In adjudicating the current appeal, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.)  However, the record reflects that the Veteran has already been assigned a TDIU based upon all of his service-connected disabilities.  Therefore, no further discussion of the Veteran's entitlement to such a benefit is warranted in this case.

The Board has also considered the doctrine of reasonable doubt.  However, as the most competent and credible evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A timely NOD was not filed as to the effective date assigned for the establishment of service connection for polycystic kidney disease by the November 2003 rating decision and the appeal is dismissed.

A rating in excess of 60 percent for the Veteran's service-connected polycystic kidney disease from January 22, 1999, and prior to October 18, 2005, is denied.

A rating in excess of percent for the Veteran's service-connected polycystic kidney disease from October 18, 2005, and prior to September, 4, 2012, is denied.

A rating in excess of 100 percent for the Veteran's service-connected polycystic kidney disease from September 4, 2012, is denied.


REMAND

As to the claim for an effective date earlier than September 4, 2012, for award of special monthly compensation based on the housebound rate, in an October 2012 statement in support of claim the Veteran expressed disagreement with the September 2012 rating decision that assigned the September 4, 2012, effective date.  No further action was taken by the RO.  Therefore, this issue must be remanded to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, this issue is REMANDED to the RO/AMC for the following action:

The RO/AMC should issue a SOC with respect to the claim for an effective date earlier than September 4, 2012, for award of special monthly compensation based on the housebound rate.  Only if the Veteran thereafter files a timely substantive appeal, should this issue be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


